Exhibit 99.2 NYSE: CHG Third Quarter 2010 Earnings Conference Call and Earnings Release Supplement October 28, 2010 2 Earnings Conference Call October 28, 2010 Today’s Agenda IntroductionSteven Lant Chairman, President & CEO Financial ResultsKim Wright Vice President - Accounting & Controller Strategy ReviewSteven Lant Chairman, President & CEO Christopher Capone Executive Vice President & CFO Questions & AnswersAll Participants 3Q 2010 Earnings Conference Call 3 Earnings Conference Call October 28, 2010 Statements included in this presentation which are not historical in nature are intended to be, and are hereby identified as, “forward-looking statements” for purposes of the safe harbor provided by Section21E of the Exchange Act.Forward-looking statements may be identified by words including “anticipates,” “intends,” “estimates,” “believes,” “projects,” “expects,” “plans,” “assumes,” “seeks,” and similar expressions.Forward-looking statements including, without limitation, those relating to CH Energy Group’s and Central Hudson’s future business prospects, revenues, proceeds, working capital, investment valuations, liquidity, income, and margins, are subject to certain risks and uncertainties that could cause actual results to differ materially from those indicated in the forward-looking statements, due to several important factors, including those identified from time-to-time in the forward-looking statements.Those factors include, but are not limited to: deviations from normal seasonal weather and storm activity; fuel prices; plant capacity factors; energy supply and demand; potential future acquisitions; the result of plans to divest non-core investments in an orderly manner; legislative, regulatory, and competitive developments; interest rates; access to capital; market risks; corn and ethanol prices; electric and natural gas industry restructuring and cost recovery; the ability to obtain adequate and timely rate relief; changes in fuel supply or costs including future market prices for energy, capacity, and ancillary services; the success of strategies to satisfy electricity, natural gas, fuel oil, and propane requirements; the outcome of pending litigation and certain environmental matters, particularly the status of inactive hazardous waste disposal sites and waste site remediation requirements; and certain presently unknown or unforeseen factors, including, but not limited to, acts of terrorism.CH Energy Group and Central Hudson undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. Given these uncertainties, undue reliance should not be placed on the forward-looking statements. Forward-looking Statements 4 Earnings Conference Call October 28, 2010 CH Energy Group Earnings Per Share for Third Quarter 2010 and Nine Months Ended September 30, 2010. NOTE:Refer to page 26 of this presentation for a reconciliation to CH Energy Group’s Consolidated earnings per share. Quarter Ended Nine Months Ended September 30 September 30 Central Hudson $ Griffith Other Businesses and Investments Consolidated Earnings Ethanol Investment Impairment - - Consolidated Earnings Before Ethanol Investment Impairment $ Introduction 5 Earnings Conference Call October 28, 2010 Central Hudson - Electric Central Hudson - Natural Gas Griffith Other Businesses & Investments Financial Results - CH Energy Group 6 Earnings Conference Call October 28, 2010 NOTE:Refer to page 26 of this presentation for a reconciliation to CH Energy Group’s consolidated earnings per share. Earnings per Share (basic) Quarter Ended Nine Months Ended September 30 September 30 Change Change Central Hudson - Electric $ Central Hudson - Natural Gas ) ) Total Central Hudson $ Change Change Regulatory Mechanisms and Unusual Events: Uncollectible deferral $ ) $ Delivery revenue Weather impact on sales - ) Sales per customer - Interest income on regulatory assets - Lower uncollectible reserves Higher storm restoration expense - ) Higher depreciation ) ) Higher property and other taxes ) ) Higher trimming costs ) ) Other ) ) $ $ Financial Results - Central Hudson 7 Earnings Conference Call October 28, 2010 NOTE:Refer to page 26 of this presentation for a reconciliation to CH Energy Group’s consolidated earnings per share. Earnings per Share (basic) Quarter Ended Nine Months Ended September 30 September 30 Change Change Griffith - Fuel Distribution $ ) $ ) $ ) Change Change Discontinued operations $ $ ) Margin on petroleum sales and services ) Weather impact on sales (including hedging) - ) Weather-normalized sales (including conservation) ) ) Operating expenses Lower uncollectible accounts - Other ) $ $ ) Financial Results - Griffith 8 Earnings Conference Call October 28, 2010 NOTE:Refer to page 26 of this presentation for a reconciliation to CH Energy Group’s consolidated earnings per share. Earnings per Share (basic) Quarter Ended Nine Months Ended September 30 September 30 Change Change Other Businesses & Investments $ $ ) $ ) $ $ ) $ ) Change Change Ethanol investment impairment $ ) $ ) Lower income taxes Biomass investment ) ) Holding company interest expense - ) Lower income taxes ) Other ) ) $ ) $ ) Financial Results - Other Businesses &Investments 9 Earnings Conference Call October 28, 2010 Shift in Corporate Strategy We have determined our best course for long-term growth in shareholder value will be to: •Focus corporate resources on •Central Hudson •Griffith •Discontinue business development in unregulated renewable energy •Unwind current investments in unregulated renewable energy •Proceeds are expected to be used primarily for the repurchase of common stock and repayment of debt associated with these assets. CH Energy Group Strategy 10 Earnings Conference Call October 28, 2010 Growing electric and natural gas utility assets at Central Hudson are the core driver of CH Energy Group’s earnings and dividends CH Energy Group Strategy 11 Earnings Conference Call October 28, 2010 At Central Hudson, we are well positioned for near-term and long- term success. •Strong competencies in safe and efficient utility operations, financial management, risk management, and regulatory affairs •Talented and committed employees •A culture of continuous improvement •A balanced three-year rate plan, effective through June 30, •Long-term investment opportunities in our system’s distribution infrastructure and potentially in gas and electric transmission Central Hudson Strategy 12 Earnings Conference Call October 28, 2010 Recent utility capital expenditure trends, reflecting infrastructure maintenance needs, reliability improvements and customer additions are expected to continue their pattern of growth over time. Central Hudson Strategy 13 Earnings Conference Call October 28, 2010 Central Hudson Strategy 14 Earnings Conference Call October 28, 2010 Practicing continuous improvement in everything we do •Company-wide Lean Six Sigma Initiative launched in 2010, working with the Rochester Institute of Technology’s Lean Six Sigma Program. •Data-driven approach to improve business processes, reducing cost, eliminating low-value work, and improving service quality. •Executive commitment and a full-time Champion •Training goals •Black Belts:6 certified by mid-2011 •Green Belts:20 certified in 2010; 60 total by year-end 2011 •White Belts:All remaining employees by year-end 2011 •Goal:Transform the way in which we do our work! Central Hudson Strategy 15 Earnings Conference Call October 28, 2010 Over the three years of the current rate agreement, we expect Central Hudson to perform well under its terms. •Achieve PSC reliability and customer satisfaction targets with no significant penalties •Effective expense management that enables us to achieve the 10% allowed ROE •No material impact from the implementation of recommendations from our ongoing PSC management audit •Approximately 5% rate base growth •Capital expenditures funded from internally generated cash and long-term debt, maintaining approximately 48% regulatory equity ratio as reflected in rates •Maintain excellent liquidity and creditworthiness Central Hudson Strategy 16 Earnings Conference Call October 28, 2010 Provide exceptional value to Central Hudson customers by: •Practicing continuous improvement in everything we do •Investing in T&D infrastructure to maintain the system, enhance reliability, and improve customer satisfaction •Moderating cost pressures that increase customer bill levels and variability •Advocating on behalf of customers and other stakeholders Establish annual and multi-year performance goals to measure our progress: •Safe work practices •Electric system reliability •Gas system safety •Continuous improvement program •Customer satisfaction •Financial results •Major operating initiatives •Major growth initiatives Central Hudson Strategy 17 Earnings Conference Call October 28, 2010 We are also well positioned to realize considerable shareholder value through improved performance at Griffith. •A strong regional brand that stands for quality, reliability, and value •An experienced and skilled management team •Talented and committed employees focused on customer satisfaction •An attractive market for our services in the Mid-Atlantic •Opportunities to expand our service offerings in HVAC •Capitalization (September 30, 2010): $30.2 million equity $21.0 million intercompany debt Griffith Strategy 18 Earnings Conference Call October 28, 2010 Griffith has attractive prospects for earnings growth, with several initiatives already underway to improve results. •Productivity offsetting inflationary cost pressures •Minimal net customer attrition due to high customer satisfaction and effective marketing •Profitable tuck-in acquisitions produce scale benefits •Selective and disciplined approach •Strong reputation among fuel distribution companies •Funded from internally generated cash •Service offering expansion in HVAC •Reduced commodity related volatility at smaller size We believe Griffith should earn a return on equity exceeding the utilityand these initiatives should produce those results within 2 years. Griffith Strategy 19 Earnings Conference Call October 28, 2010 Provide premium service to Griffith customers and increase profitability by: •Practicing continuous improvement in everything we do •Growing through selective tuck-in acquisitions •Expanding service offerings Establish annual and multi-year performance goals to measure our progress: •Safe work practices •Continuous improvement program •Customer satisfaction •Operating results •Financial results •Major growth initiatives Griffith Strategy 20 Earnings Conference Call October 28, 2010 CH Energy Group has discontinued its business development activities in non-regulated renewable energy at CHEC. •Investment track record •Lack competitive advantage and sufficiently strong core competencies •Earnings profile of typical investments not supportive of our key financial goal—increasing the dividend Overall, we have concluded that these investments are not a good strategic fit for CH Energy Group. Other Businesses and Investments 21 Earnings Conference Call October 28, 2010 CH Energy Group plans to unwind its non-core investments in unregulated energy production assets. Reduce risk and volatility by seeking to divest near term: Ethanol production(invested capital $0.0 million)* Biomass generation(invested capital $10.8 million)** Maximize value by holding or divesting: Wind energy(invested capital $52.5 million)*** Landfill gas energy(invested capital $9.5 million)* Proceeds are expected to be used primarily for the repurchase of common stock and repayment of debt associated with these assets. *September 30, 2010 **Estimated value after purchase of minority partner’s share of Lyonsdale Biomass. ***Estimated value upon completion of construction of Shirley Wind. Other Businesses and Investments 22 Earnings Conference Call October 28, 2010 Shareholder Value CH Energy Group’s (NYSE: CHG) objective is to deliver value to its shareholders through current income, in the form of quarterly dividend payments, and through share price appreciation that is expected to result from earnings growth over the long-term. We believe CH Energy Group’s strategy offers an attractive growth trend for earnings and dividends with constrained operating and financial risk. •approximately 4.7% dividend yield at recent share prices •business strategy targeting stable and predictable earnings growth •growing utility rate base •limited commodity exposure •supportive regulatory environment and multi-year visibility, with a utility rate plan effective through June 30, 2013 CH Energy Group Strategy 23 Earnings Conference Call October 28, 2010 Earnings per share Greater than 5% trend growth over 2009 base of $2.76 Dividends Payout ratio of 65% to 70%; Increases above current $2.16/share commensurate with payout ratio and earnings growth Financial Risk Maintain senior unsecured bond ratings at Central Hudson of A3/A/A CH Energy Group Strategy We have set key financial objectives to assess our effectiveness in delivering value to shareholders over the next five years. 24 Earnings Conference Call October 28, 2010 Questions and Answers Steven LantChairman, President & CEO Christopher CaponeExecutive Vice President & CFO Kim WrightVice President - Accounting & Controller Stacey RennerTreasurer (Investor Contact) 25 Earnings Conference Call October 28, 2010 •Segment EPS Reconciliation •Segment Information, Revenue •Segment Information, Net Income •Segment Information, Assets •Selected Operational Information Earnings Release Supplement 26 Earnings Conference Call October 28, 2010 NOTE: The information above is considered a non-GAAP financial measure and is not an alternative to earnings per share determined on a consolidated basis, which is the most directly comparable GAAP measure.A reconciliation of each business unit’s earnings per share to CH Energy Group’s earnings per share, determined on a consolidated basis, is included in the table above. The table below presents the change in earnings of CH Energy Group’s business units in terms of earnings for each share of CH Energy Group’s Common Stock.
